United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 10, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-40668
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CARLOS ANGULO,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-03-CR-56-1
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Carlos Angulo appeals the sentence imposed following entry

of his guilty plea to a charge of being found in the United

States after deportation in violation of 8 U.S.C. § 1326.         Angulo

argues that the sentencing provisions of 8 U.S.C. § 1326(b) are

unconstitutional.    The Government’s motion to dismiss is DENIED.

     Angulo acknowledges that his argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998), but

asserts that the decision has been cast into doubt by Apprendi v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40668
                                  -2-

New Jersey, 530 U.S. 466, 490 (2000).       He seeks to preserve his

argument for further review.

       Apprendi did not overrule Almendarez-Torres.     See Apprendi,

530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000).     This court must follow Almendarez-Torres

“unless and until the Supreme Court itself determines to overrule

it.”    Dabeit, 231 F.3d at 984 (internal quotation marks and

citation omitted).    The judgment of the district court is

AFFIRMED.